       Case 3:19-cr-03401-W Document 1 Filed 09/05/19 PageID.1 Page 1 of 10




 1
 2

 3
                                                            FI
                                                             LED
                                                           Sep 05 2019
 4
                                                       CLERK,U. S.DI    STRI
                                                                           CTCOURT
 5                                                  SOUTHERN DI STRI    CTOFCALI
                                                                               FORNIA
                                                   BY         s/ nataliep       DEPUTY
 6
 7                         UNITED STATES DISTRICT COURT

 8                        SOUTHERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA ,            Case No .    '19 CR3401 W
10
                Plaintiff ,                I N F O R MA T I O N
11
           v.                              Title 18 U. S . C. , Sec . 371 -
12                                         Conspiracy; Title 18 , U. S . C. , Sec .
     SAAD AHMED ,                          2320(a) - Counterfeit Goods
13
                Defendant .                Trafficking; and Title 18 , U.S . C. ,
14                                         Sec . 2323 - Criminal Forfeiture

15
16
17 The United States Attorney charges , at all times material :
18                     Background : Defendant and His Business

19        1.    Defendant SAAD AHMED was       a   citizen of the United States

20 residing in the greater Las Vegas ,             Nevada       area.         AHMED      was   the

21   principal in charge of PhoneParts USA ,          which was a Las Vegas - based

22   company engaged in the business of selling cellular telephone parts

23   and accessories, among other things .

24        2.    Since at least September 10 , 2012 , PhoneParts USA has sold

25 millions of dollars of cell phone parts and related merchandise to
26 cell phone repair businesses and individual consumers .                         These goods

27   included   cell   phone   screens ,   batteries ,        chargers,          and     similar

28 products .
     NWP : San Diego
     6/4/19
         Case 3:19-cr-03401-W Document 1 Filed 09/05/19 PageID.2 Page 2 of 10




 1           3.      The     vast     majority   of   goods       sold by    Phone Parts        USA were

 2   sourced directly from overseas suppliers based principally in China .

 3   AHMED and his employees communicated directly with those suppliers by

 4   email ,       Skype     chat ,    and   other    electronic       means .       AHMED       and    his

 5   employees ordered goods from these suppliers ,                         and chiefly paid for

 6   those goods via international wire transfer .

 7           4.      Many of the goods sold by PhoneParts USA bore trademarks or

 8   trademarked           labels     from   original      equipment     manufacturers           ( "OEMs")

 9   such     as    Samsung     Electronics      Co. ,     Ltd.    ( " Samsung " )   and Apple         Inc .

10   ("Apple " ) , and other manufacturers , as well as trademarks from UL LLC

11   ( " UL") ,    a leading electronics certification company .                      Many of these

12   goods , however , were counterfeit .                 That is , they were not manufactured

13   (or certified)          by the OEMs or other companies whose trademarks they

14   bore , and were instead manufactured and supplied by unrelated parties

15   unlawfully using those trademarks .

16                                               Trademarks

17           5.      A " trademark" is a word , phrase (such as a logo) , symbol or

18   design (such as an icon), or a combination thereof , which identifies

19   and     distinguishes            the    ~ource   of     the    goods     of     one       particular

20   manufacturer from those of other manufacturers . A trademark is often

21   a     valuable        asset ,    equated    with      the     "good-will"       of    a     business

22   organization , which can influence consumers in purchasing decisions .

23   A "word mark " and a "mark drawing" are types of trademarks.                              Trademarks

24   are registered for use in connection with particular types of goods

25   or services .

26           6.      A trademark serves a variety of purposes . First ,                         it avoids

27   product confusion by allowing consumers to have confidence that two

28

     Information                                      2
                                                                                                    Saad Ahmed
          Case 3:19-cr-03401-W Document 1 Filed 09/05/19 PageID.3 Page 3 of 10




 1   products for sale bearing the identical trademark were manufactured
 2   by the        same      company and will be of the                         same quality .     Second ,         it
 3   permits consumers to make an informed choice to purchase a name-brand

 4   good based upon past experience ,                           word-of - mouth ,      brand loyalty ,            and
 5   advertising             impact .    Third,    it    enables           consumers      who    experience          a

 6 problem with               the    name - brand product               they     have    purchased       to       seek

 7   recourse through the actual manufacturer by returning the goods to

 8   the seller or seeking warranty or other recourse through the OEM .

 9   Fourth, it allows the trademark owner to distinguish and protect its

10   products by giving that company exclusive rights as the trademark

11   owner .       This       permits      the     legitimate             trademark       owner     to       recoup

12   investments of time , money , labor, and creativity and to profit from

13   its endeavors in bringing a particular product to market.

14           7.         A    counterfe it       mark    is:         (a)     a    spurious       mark     used       in

15   connection             with    trafficking         in       goods ;        (b)    identical       with,        or

16   substantially indistinguishable                         from,        a mark registered            for    those

17   goods or services on the principal                              register of the United States

18   Patent and Trademark Office and in use ,                               whether or not defendants

19   knew such mark was so registered; and (c) the use of which was likely

20   to cause confusion , to cause mistake , or to deceive .

21           8.         Samsung and Apple were each companies that manufactured and

22   sold      cellular            telephone      products,             including        personal        cellular

23   telephones (or "smartphones" ) with extensive computing capabilities .

24   UL    was      a       certification        company         that      provided      quality       assurance

25   certif i cations for a wide variety of electronics (including cellular

26   telephones and cellular telephone components)                                    and other goods.             The

27   United        States       Patent    and     Trademark          Off ice      had    registered          on    its

28

     Information                                             3
                                                                                                              Saad Ahmed
        Case 3:19-cr-03401-W Document 1 Filed 09/05/19 PageID.4 Page 4 of 10




 1   principal register a number of trademarks for each company , including

 2   the following :

 3                 a.      trademark     number       2 , 929 , 523    and        trademark       number

 4   86,438 , 684 registered the "Samsung logo" for use in connection with

 5   computer hardware of a wide variety ,                  as well as mobile phones and

 6   batteries ;

 7                 b.       trademark number 2 , 882 , 774 registered the " Samsung "

 8   stylized word mark f or use in connection with computer hardware of a

 9   wide variety , as well as mobile phones and batteries;

10                 c.      trademark number 2 , 715 , 578 registered the "Appl e l ogo "

11   for use in connection with computer hardware and software of a wide

12   variety , including hand held and mobile computers;

13                 d.      trademark number 3 , 928 , 818 registered the "Apple" word

14   mark for use in connection with computer hardware and software of a

15   wide variety,         as well as handheld mobile digital electronic devices

16   for the sending and receiving of telephone calls ,                            electronic mail ,

17   and other digital media;

18                 e.      trademark number 1 , 123 , 070 registered a UL trademark

19   ( in   the    shape    of   a   backwards    "RU")      for      use    in    connection       with

20   electrical equipment .

21   All of these trademarks were in use at all times relevant to this

22   Information.        A counterfeit product was a cellular telephone component

23   bearing one or more counte rfeit marks ,                   to wit , marks identi cal with

24   or substantially indistinguishable                 from one or more of the above -

25   described      trademarks       registered    by     Samsung ,         Apple,    or    UL.      The

26   counterfeit        marks    were   each   likely      to    cause      confus i on ,   to     cause

27   mistake , or to deceive.

28

     Information                                  4
                                                                                                   Saad Ahmed
        Case 3:19-cr-03401-W Document 1 Filed 09/05/19 PageID.5 Page 5 of 10




 1                                            Count 1 - CONSPIRACY

 2                                Tit l e 18 , U. S . C ., §§ 371 , 2320(a)

 3            9.      Beginning no later than September 10 , 2012 , and continuing

 4   through June 12 ,            2018 ,      in the Southern District of Ca l ifornia ,              the

 5   District of Nevada , and elsewhere , defendant SAAD AHMED conspired and

 6   agreed with an individual using the alias " Alfie Wu ," an individual

 7   using the al i as            " Linda Jin ," an indi victual using the alias                  " Helen

 8   Hao ," and othe r s known and unknown , to traffic in counterfeit goods ,

 9   in violation of Title 18 ,                   United States Code ,        Section 2320 (a)        and

10   Title 18 , United States Code , Section 371 .

11                                       Objects of the Conspiracy

12           10 .     It was an object of the conspiracy that defendant AHMED and

13   his co - conspirators would enrich their businesses and themselves by

14   importing to the United States ,                     obtaining control of ,          selling ,   and

15   distributing           and    transporting         in    interstate    and      foreign   commerce

16   cellular telephone components bearing counterfeit marks .

17                                Manner and Means of the Conspiracy

18           11.      To further the criminal conspiracy , defendant AHMED and his

19   co-conspirators utilized the following manner and means , among others:

20                    a.     At    all     times      relevant ,   defendant      AHMED   created     and

21   maintained internet websites for the advertisement of name - brand cell

22   phone components , i ncluding www.phonepartsusa . com .

23                    b.     Since       at    least    September    10 ,   2012 ,    defendant    AHMED

24   would         sell    counterfeit         cell    phone   components      and     accessories     in

25   foreign and interstate commerce to individual consumers and downstream

26   business customers .

27

28

     Info rmation                                         5
                                                                                                   Saad Ahmed
        Case 3:19-cr-03401-W Document 1 Filed 09/05/19 PageID.6 Page 6 of 10




 1                 c.      Since        at   least   September      10 ,    2012 ,   defendant     AHMED

 2   would purchase counterfeit ce l l phone components and accessories from

 3   co - conspirators known as " Alfie Wu ," " Linda Jin ," " He l en Hao ," and

 4   other China - based suppl i ers of counterfeit merchandise .

 5                 d.      Since at least September 10 , 2012 , the co - conspirators

 6   known as " Alfie Wu ," " Linda Jin ," " Helen Hao ," and others would ship

 7   counterfeit products               to defendant AHMED          in     foreign     and   interstate

 8   commerce .

 9                 e.      At a l l times relevant , defendant AHMED employed a staff

10   of other individuals at PhoneParts USA ,                     including approximately ten

11   ( 10)   other indi victuals as of June 12 ,                 2018 ,     for assisting with his

12   counterfeit         goods        trafficking     activities ,         including    communicating

13   wi th    suppliers ,        warehousing         merchandise      and     fulfilling        cus t omer

14   orders .

15                 f .     At     all    times    re l evant ,   defendant      AHMED and his         co-

16   conspirators would carefully coordinate the shipment of counterfeit

17   goods to thwart their detect i on by U. S . Customs and Border Protection ,

18   as well as foreign authorities ,                  and to minimize the risk of loss if

19   counterfeit goods were detected ; among other things , defendant AHMED

20   and his co - conspirators would :

21                              i .   Separate        shipments          containing          counterfeit

22                                    merchandise from other shipments to minimize risk

23                                    of loss ;

24                          ii .      Affix protective stickers to merchandise bearing

25                                    counterfeit trademarks          to strategically obscure

26                                    the marks themselves ;

27

28

     Information                                       6
                                                                                                   Saad Ahmed
        Case 3:19-cr-03401-W Document 1 Filed 09/05/19 PageID.7 Page 7 of 10




 1                           iii.    Include   grossly       undervalued         invoices     with     the

 2                                   shipments to discourage inspection ; and

 3                            iv . Manage      the     addresses        ( and     names)      to    which

 4                                   counterfeit merchandise was shipped in order to

 5                                   deflect suspicion .

 6                   g.      At     all   times      relevant ,     defendant         AHMED    enriched

 7   himself        and his business        by receiving proceeds                from the      sales    of

 8   counterfeit cell phone components and accessories and depositing those

 9   proceeds into bank accounts which he owned and controlled .

10                                                Overt Acts

11           12 .    In   furtherance       of     the     conspiracy ,         and   to   effect      and

12   accomplish        its    unlawful     o bjects,       the    following      overt     acts ,   among

13   others ,       were committed within the Southern District of California,

14   and elsewhere :

15                   a.      On or about September 10 ,             2012 ,   PhoneParts OSA staff

16   shipped counterfeit merchandise bearing the Apple logo to a customer

17   located outside the United States and agreed to "put a sticker over

18   the logo for         [him]" to deflect attention from Customs ;

19                   b.      On October 3, 2012 , defendant AHMED directed a China-

20   based supplier of counterfeit cell phone parts to "Just write $100"

21   when the supplier asked how much he should write on the shipment ' s

22   commercial invoice for its declared value ; when the supplier expressed

23   concern that $100 was too low ,                  AHMED instructed him "Okay lets do

24   $250 ";

25                   c.      On December 16 , 2015 , a co - conspirator using the alias

26   "Laura" emailed defendant AHMED to ask ,                       " for    this order ,      shall we

27   cover the samsung [sic]              logo with a black sticker like last time?" ;

28

     Information                                       7
                                                                                                    Saad Ahmed
        Case 3:19-cr-03401-W Document 1 Filed 09/05/19 PageID.8 Page 8 of 10




 1                  d.     On a date unknown within the relevant period , defendant

 2   AHMED and his co - conspirators shipped an order of counterfeit Samsung

 3   and Apple chargers and earpieces that was seized during shipment by

 4   U.S . Customs and Border Protection on June 1 , 2016 and was valued by

 5   Customs at $46 , 538 ;

 6                   e.    On a date unknown within the relevant period , defendant

 7   AHMED and his co-conspirators shipped an order of counterfeit Samsung

 8   chargers that was seized during shipment by U. S. Customs and Border

 9   Protection on July 21 , 2016 and was valued by Customs at $42 , 531 ;

10                   f.    On a date unknown within the relevant period , defendant

11   AHMED and his co - conspirators shipped an order of counterfeit Samsung

12   digitizers that was seized by U. S . Customs and Border Protection on

13   July 20,       2017 and was valued by Customs at $10,822 ;

14                   g.    On    a   date    unknown ,     defendant     AHMED    and   his     co -

15   conspirators shipped to an address in San Diego California an order

16   of counterfeit Samsung back covers , front glass screens , and batteries

17   to fulfill an order placed on April 21 and April 2 6 , 2016 ;

18                  h.     On or about June 12 ,         2018 , defendant AHMED employed a

19   staff member         to    process     incoming     cell   phone   parts    shipments     from

20   China , whom he had directed to shred paper invoices accompanying those

21   incoming shipments , which stated false declared values .

22                               CRIMINAL FORFEITURE ALLEGATIONS

23                                    Title 18 U. S . C . § 2323

24           13 .    The allegations set out above are realleged and by their

25   referen ce      fully      incorporated     herein     for   the   purpose    of   alleging

26

27

28

     Information                                   8
                                                                                              Saad Ahmed
        Case 3:19-cr-03401-W Document 1 Filed 09/05/19 PageID.9 Page 9 of 10




 1   forfeiture to the United States of America pursuant to the provisions
 2   of Title 18 , United States Code , Section 2323 .

 3           14 .    Pursuant to Title 18 , United States Code , Section 2323(b) ,
 4   upon conviction of the offense set forth in Count 1 , defendant SAAD
 5   AHMED shall forfeit to the United States : (a) any article , the making

 6 or trafficking of which is prohibited under section 506 of title 17 ,

 7   or section 2318 , 2319 , 2319A , 23198 , or 2320 , or chapter 90 , of Title

 8   18 ;   (b) any property used , or intended to be used , in any manner or

 9 part       to    commit     or   facilitate     the   commission    of   the   offense ;    and

10   (c) any property constituting or derived from any proceeds obtained

11   directly or indirectly as a result of the offense .                     The property to

12   be forfeited includes , but is not limited to a money judgment in an

13   amount not l ess than $296,681 , which sum represents proceeds of the

14   offense .       It furthermore includes all property seized in connection

15   with     this    case ,   including but not         limited to approximately 4 , 453

16   counterfeit cell phone parts seized on June 12 , 2018 from 5145 South

17   Arville Street , Suite A, Las Vegas , Nevada 89118 by Homeland Security

18   Investigations .
19           15 .    If   any of      the    above - described   forfeited    property,       as   a

20   result of any act or omission of defendant SAAD AHMED ,                          cannot be

21   located upon the exercise of due diligence ; has been transferred or

22   sold to , or deposited with ,              a third person ; has been placed beyond

23   the jurisdiction of the Court ; has been substantially diminished in

24   value ;       or has been commingled with other property which cannot be

25   subdivided without difficulty , it is the intent of the United States ,

26   pursuant        to   Title     21 ,    United States   Code ,    Section     853(p) ,    made

27   applicable herein by Title 18 , United States Code , Sections 2323(b) ,

28

     Information                                     9
                                                                                             Saad Ahmed
      Case 3:19-cr-03401-W Document 1 Filed 09/05/19 PageID.10 Page 10 of 10




 1   and Title 28, United States Code , Section 246l(c) , to seek forfeiture

 2   of any other property of the defendant up to the value of the property

 3   described above subject to forfeiture .

 4

 5   All pursuant to Title 18 , United States Code , Section and 2323(b) .

 6

 7
             DATED :   ~fs/1o1~                  ROBERTS . BREWER , JR.
                                                 United States Attorney
 8

 9                                               By :    NM#{~
                                                        NICHOLAS W. PILCHAK
10                                                      Assistant U. S. Attorney
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Information
                                         10
                                                                             Saad Ahmed
